Citation Nr: 1448821	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  12-01 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a total disability evaluation based on individual unemployability on a schedular basis (TDIU).

2.  Entitlement to a TDIU on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty form August 1966 to August 1968.

This matter comes to the Board of Veterans' Appeals (Board) from July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In January 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the record.  At that time, the Veteran submitted additional evidence along with a waiver of consideration by the Agency of Original Jurisdiction (AOJ).

It is noted that the Veteran has a VA electronic claims file in addition to a paper claims file.  The documents therein are either duplicative or irrelevant to the issue on appeal except for the Board hearing transcript.

The issue of entitlement to TDIU on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected disabilities do not meet the numeric evaluation requirements for TDIU set forth in § 4.16(a); he has a single service-connected disability of the lumbar spine rated at 40 percent.


CONCLUSION OF LAW

The criteria for TDIU on a schedular basis are not met as a matter of law.  38 U.S.C.A §§ 5103A, 5103(a), 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.340, 4.16(a) (2014); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), imposes obligations on VA in terms of its duty to notify and assist claimants.  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  However, because the law is dispositive of the issue addressed herein, see Sabonis v. Brown, 6 Vet. App. 426 (1994), the duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  See also, Manning v. Principi, 16Vet. App. 534, 542 (2002) (VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on the fact); Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). Further, VA has no duty to assist the Veteran in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid him in substantiating his claim.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

Notwithstanding the above, the Board observes that VA met its duties to notify and assist the Veteran in this matter.  VA sent to the Veteran the required notice for TDIU in a June 2010 letter, prior to the rating decision on appeal.  VA further assisted the Veteran in this matter by providing a VA examination for his service-connected lumbar spine disability and accepting testimony at a hearing on the appeal.  The VLJ hearing this case complied with 38 C.F.R. § 3.103(c)(2).  He identified the issue on appeal, accepted testimony on why the Veteran believed TDIU is warranted, asked clarifying questions concerning his claim that indicated that Veteran sought TDIU on an extraschedular basis.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010)

Accordingly, the Board will address the merits of the claim.

II.  TDIU on a Schedular Basis

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).

In this case, the Veteran has a single service connected disability of the lumbar spine, rated as 40 percent disabling.  He has a combine rating of 40 percent.  As such, the Veteran does not meet the minimum scheduler criteria for TDIU under 38 C.F.R. § 4.16(a).  Moreover, the Veteran's representative acknowledged during the January 2014 hearing that the Veteran did not meet the schedular threshold for consideration of a schedular TDIU.  Therefore, as a matter of law, entitlement to TDIU on a schedular basis is not warranted.

The matter of entitlement to TDIU on an extraschedular basis is addressed in the below remand discussion.



ORDER

Entitlement to TDIU on a schedular basis is denied as a matter of law.


REMAND

TDIU will be awarded when a veteran is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability or disabilities.  38 C.F.R. § 4.16(a) (2014).  "[T]he central inquiry in determining whether a veteran is entitled to TDIU is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet.App. 524, 529 (1993).  Where, as here, the Veteran's service-connected disability does not meet the numeric evaluation requirements for TDIU set forth in § 4.16(a), TDIU may be considered on an extraschedular basis.  38 C.F.R. § 4.16(b).  Although entitlement to extraschedular TDIU is determined in the first instance by VA's Compensation Service Director, the RO and the Board are tasked with making the threshold determination that referral to the Director for extraschedular consideration is appropriate.  Id.; see Bowling v. Principi, 15 Vet.App. 1, 10 (2001).  That threshold determination must be supported with "a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue."  38 C.F.R. § 4.16(b).

In this case, although a VA spine examination was conducted in June 2010 followed by a medical opinion dated the same, the Board finds that the medical opinion is inadequate.  The examiner opined that the "veteran is employable concerning his service connected lower back."  The examiner noted that the Veteran previously worked at his self-owned insurance company and that, while he "would have limitations concerning the amount of time he should sit in one position," the Veteran's job "required limited ambulation and essentially no lifting."  The examiner then concluded that "This veteran could be employed at least part time."

From the VA medical opinion, it is unclear whether the Veteran is capable of more than marginal employment.  Substantially gainful employment is "that which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356 (1991) (quoting the VA Adjudication Procedure Manual M21-1, pt. VI, para. 50-55(8) [now para. 7.55b (7)]).  It also suggests "a living wage."  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  The Court further defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  See Moore, 1 Vet. App. at 358; 38 C.F.R. § 4.16(a) ("marginal employment shall not be considered substantially gainful employment").  Marginal employment may also be held to exist, on a facts-found basis, when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

The ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.  See Geig v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Flores v. Shinseki, 26 Vet. App. 376, 381 (2013).  As such, the focus of the examiner is not on whether the Veteran is unemployable due to his service connected disabilities but the functional impairment caused solely by his service-connected disabilities.  VBA Fast Letter 13-13 (June 17, 2013).

When the percentage requirements are not met, as in this case, entitlement to a total rating, on an extra-schedular basis, may nonetheless be granted, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  The June 2010 VA medical opinion should be returned to the examiner for an addendum.  The examiner should opine on whether it is as likely as not (50 percent probability or greater) that the functional impairment caused solely by his service-connected lumbar spine disability precludes the Veteran from obtaining and retaining substantially gainful employment.
The claims file along with any other pertinent evidence contained in the VA electronic claims file should be made available to the examiner.

A complete rationale for all opinions is required.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible.

2.  The Veteran should an afforded a VA examination if deemed necessary by the June examiner or if the examiner that prepared the June 2010 VA medical opinion is unavailable to ascertain whether the Veteran's service-connected disability(ies) render him unemployable.

In proffering an opinion, the examiner should review the claims file, and then offer an opinion as to whether the Veteran's service-connected disabilities, singularly or jointly, at least as likely as not (a 50 percent or greater probability) render him unable to secure or follow a substantially gainful occupation, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

If the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background. 

All opinions expressed should be accompanied by supporting rationale. 

3.  The AOJ should undertake any other development it determines to be warranted.

4.  The AOJ should then refer the case to the VA Director of Compensation and Pension Services for extraschedular consideration; that threshold determination must be supported with a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue in accordance with 38 C.F.R. § 4.16(b).

4.  Then, the AOJ should adjudicate the claim for TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished an SSOC and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The Board intimates no opinion as to the outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


